Kassal, J.
The father has demonstrated by his past conduct that his sense of values and discretion in regard to his daughter is questionable. It cannot be disputed that a child’s sexual maturation and sense of sexual security must be safeguarded so that the child will have a proper identification as to what the parents’ role model should be. The child should not be subjected to experiences which will unduly complicate or distort her understanding of her relationship to her parents and others. This applies equally to heterosexual or homosexual activity. She should not be involved in or exposed to any sexual conduct which might affect her emotionally.
Accordingly, I support the restriction imposed upon the father.